Title: To Thomas Jefferson from William Branch Giles, 2 September 1803
From: Giles, William Branch
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Warm Springs—September 2d 1803
          
          Mr Chevalier, the Gentleman who will probably present you this letter, in passing through your part of the Country, is desirous of making his Respects to you at Monticello.—He is the son in Law of Judge Lions, and formerly had some transactions with you as agent for Beaumarchais, although he is doubtful whither they were of such a nature, as to entitle him to your recollection,—Under these circumstances, I take pleasure in announcing Mr. Chevalier to you; because whilst, I have not the pleasure of an intimate personal acquaintance with him, I have for a long time, had a general acquaintance with his character, which is of a nature, to entitle him to the highest consideration either, as it respects the integrity of his conduct, the correctness of his information, or the amiableness of his manners.—
          Be pleased to accept my best wishes for your health, happiness & prosperity &c
          
            Wm B. Giles
            
          
        